         Case 1:18-cr-00328-KPF Document 203 Filed 06/02/19 Page 1 of 3




June 2, 2019                                                            Hermip Vy~yqre
                                                                        Tevxriv
                                                                        *434+ 558/4256
                                                                        Hmvigx Je| *434+ 558/3427
                                                                        hvy~yqreDtf{x0gsq
By ECF

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

               Re:    United States v. Ahuja, et al.,
                      18 Cr. 328 (KPF)

Dear Judge Failla:

                We write in response to the Government’s letter of last night advising the Court
and Defendants that it will seek to offer evidence that Mr. Shor recorded a conversation with his
prior employer in February 2014. The Government apparently intends to offer this evidence “to
rebut any argument that Shor acted in good faith,” and under Rule 404(b) to “show[] that Shor’s
modus operandi was to secretly record conversations and then use those recordings to his own
benefit.” (D.I. 201 at 1, 2.) The Government’s eleventh hour disclosure has no relevance to any
issue in the case and does not constitute proper Rule 404(b) evidence. Mention of this subject
would also run afoul of Rules 401 and 403, as it is not relevant to the issues in this case and
would unfairly prejudice Mr. Shor and confuse the jury. Accordingly, the Court should preclude
the Government from offering evidence on this subject at trial.

               Attached as Exhibit A hereto is




               After Mr. Shor resigned from Pamli and began working at PPI, the concern that
         Case 1:18-cr-00328-KPF Document 203 Filed 06/02/19 Page 2 of 3




Hon. Katherine Polk Failla
Page 2




                The Government tries to make much of this
                 but it fails to show how evidence of the recording on the subject would be
relevant to any issue in the case. It is not at all clear how the fact that Mr. Shor legally recorded
a conversation with a supervisor at Pamli about                     calls into question the “good
faith” of anything he did at PPI. Mr. Shor



                                                     Mr. Shor joined PPI in the spring of 2014 but
did not record any of his conversations there until July 2015, when he became concerned about
the firm’s valuation practices and found himself working under a supervisor, Amin Majidi, who
Mr. Shor suspected would later deny statements that were made. Nothing about the Pamli
recording casts any aspersions on Mr. Shor’s good faith in documenting his concerns at PPI.

                The Government next argues that evidence of Mr. Shor’s recording a conversation
at Pamli is admissible under Federal Rule of Evidence 404(b). This analysis is flawed in several
respects. Rule 404(b) concerns principally a defendant’s crimes, wrongs or bad acts. There was
nothing illegal about Mr. Shor’s recording a conversation with his supervisor. See People v.
Badalamenti, 124 A.D.3d 672, 673 (N.Y. App. Div. 2d Dep’t 2015) (New York law only
“require[s] consent from at least one party to the conversation for the recording to be lawful”).
Nor did Mr. Shor do anything inherently wrongful or improper in recording the Pamli
conversation. Nonetheless, the Government seeks to use this evidence to show that Mr. Shor has
a propensity for sneaky or covert action—like secretly recording a conversation with a
supervisor. The introduction of this evidence would simply be an attempt to take advantage of
people’s distaste for secretive or surreptitious actions. That is an improper purpose under Rule
404(b). See Fed. R. Evid. 404(b)(1) (“Evidence of a crime, wrong, or other act is not admissible
to prove a person’s character in order to show that on a particular occasion the person acted in
accordance with that character.”).

               The Government attempts to circumvent this prohibition by framing evidence of
the Pamli recording as showing “Shor’s modus operandi . . . to secretly record conversations and
then use those recordings to his own benefit.” (D.I. 201 at 2.) But the modus operandi prior acts
exception is limited to instances where the prior conduct is “so nearly identical in method as to
ear-mark them as the handiwork of the accused.” United States v. Rosario, 09 Cr. 415 (VEC),
2014 U.S. Dist. LEXIS 159633, at *8 (S.D.N.Y. Nov. 13, 2014) (quoting United States v. Mills,
895 F.2d 897, 907 (2d Cir. 1990)). The Government argues that Mr. Shor’s recording of a
Case 1:18-cr-00328-KPF Document 203 Filed 06/02/19 Page 3 of 3
